In the May 5 order (indictment No. 6372/04), the court denied the motion on the merits. We conclude that the court providently exercised its discretion when it determined that substantial justice dictated denial of the application in light of the seriousness of defendant’s criminal history, which outweighed the mitigating factors he cited (see e.g. People v Gumbs, 66 AD3d 558 [2009], lv dismissed 14 NY3d 771 [2010]). The underlying facts of several of defendant’s convictions indicate an involvement in large-scale drug distribution.
The appeals from the other two orders are moot because Supreme Court has granted defendant’s renewed motions for resentencing as to those matters. Concur — Gonzalez, EJ., Mazzarelli, Sweeny, Abdus-Salaam and Román, JJ.